                                                                 JS-6
 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11
                                    )
12                                  ) Case No.: EDCV 19-00274-CJC(SPx)
                                    )
13
     UNITED STATES OF AMERICA,      )
                                    )
14                                  )
                Plaintiff,          )
15                                  )
             v.                     )
16                                  ) JUDGMENT
                                    )
17
     ONE H&K SEMI-AUTOMATIC         )
                                    )
18   PISTOL, SERIAL NUMBER 2116432, )
     et al.,                        )
19                                  )
                                    )
20              Defendants.         )
                                    )
21                                  )
                                    )
22

23

24         On December 4, 2018, the government filed a Verified Complaint for forfeiture as
25   to Defendants One H&K Semi-Automatic Pistol, serial number 2116432, One Spectre
26   Semi-Automatic Pistol, serial number KB892, One MK 760 Semi-Automatic Rifle
27   Receiver, serial number R586, and One MK 760 Semi-Automatic Pistol, serial number
28   R561 (collectively, the “Defendant Firearms”) pursuant to 26 U.S.C. § 5872. A Default

                                               -1-
 1   by Clerk was entered on May 24, 2019, against the interests of known potential claimants
 2   Raymond Luddine, RM Luddine Irrevocable Special Needs Trust, and Brandon R.
 3   Luddine, and all other potential claimants. The Court having been duly advised of and
 4   having considered the matter,
 5         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 6         1.    This Court has jurisdiction over the subject matter of this action and over the
 7               parties.
 8         2.    The Complaint states a claim for relief pursuant to 26 U.S.C. § 5872.
 9         3.    Notice of this action has been given in the manner required by law. No
10               claim or answer was filed in this action by any claimant. The Court deems
11               that all potential claimants, including Raymond Luddine, RM Luddine
12               Irrevocable Special Needs Trust, and Brandon R. Luddine, admit the
13               allegations of the Complaint to be true.
14         4.    A default judgment shall be and hereby is entered against the interests of all
15               potential claimants, including Raymond Luddine, RM Luddine Irrevocable
16               Special Needs Trust, and Brandon R. Luddine, in the Defendant Firearms.
17         5.    The Defendant Firearms shall be and hereby are forfeited to the United
18               States of America, which shall dispose of the Defendant Firearms in the
19               manner required by law.
20         6.    The Court finds there was reasonable cause for the seizure of the Defendant
21               Firearms, and this judgment shall be construed as a certificate of reasonable
22               cause under 28 U.S.C. § 2465.
23

24         DATED:       July 15, 2019
25                                                __________________________________
26                                                      CORMAC J. CARNEY
27                                                UNITED STATES DISTRICT JUDGE
28


                                                 -2-
